Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nilesh Amin (Reg. No. 58,407) on 06 September 2022.

The application has been amended as follows: 
In the claims:

1.	(Previously Presented) A system, comprising:
	a memory that stores computer executable components; and
	a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
an aggregation component that groups feature data of a set of feature data based on causal relationships between the feature data;
an analysis component that samples dataset points around a trace associated with the causal relationships between the feature data; and
an interpretation component that generates one or more explanations of a machine learning model prediction based on the causal relationships determined between the feature data of the set of feature data.

2.	(Cancelled)

3.	(Previously Presented) The system of claim 1, wherein the aggregation component independently groups the feature data of the set of feature data based on one or more feature data having a same relationship.

4.	(Previously Presented) The system of claim 1, wherein the aggregation component groups first feature data of the set of feature data based on a first causal relationship and second feature data of the set of feature data based on a second causal relationship.

5.	(Original) The system of claim 4, wherein the feature data can be associated with both the first feature data and the second feature data.

6.	(Original) The system of claim 4, wherein a feature data of the first feature data and a feature data of the second feature data is a same feature data.

7.	(Previously Presented) The system of claim 1, further comprising:
	a reference component that determines the causal relationships between the feature data and provides information indicative of the causal relationships to the aggregation component.

8.	(Previously Presented) The system of claim 1, further comprising:
	a reference component that determines the causal relationships between the feature data based on a defined process flow graph and provides information indicative of the causal relationships to the aggregation component.

9.	(Original) The system of claim 1, wherein the causal relationships are dependencies between respective feature data of the set of feature data.
10.	(Previously Presented) A computer-implemented method, comprising:
	grouping, by a system operatively coupled to a processor, feature data of a set of feature data based on causal relationships between the feature data;
sampling, by the system, dataset points around a trace associated with the causal relationships between the feature data; and
	generating, by the system, one or more explanations of a machine learning model prediction based on the causal relationships determined between the feature data of [[a]] the set of feature data.

11.	(Cancelled) 

12.	(Previously Presented) The computer-implemented method of claim 10, wherein the grouping comprises grouping the feature data of the set of feature data independently based on one or more feature data having a same relationship.

13.	(Original) The computer-implemented method of claim 10, further comprising:
determining, by the system, the causal relationships between the feature data based on a defined process flow graph.

14.	(Original) The computer-implemented method of claim 10, wherein the causal relationships are dependencies between respective feature data of the set of feature data.

15.	(Currently Amended) A computer program product that facilitates causal reasoning for explanations of model predictions, the computer program product comprising a non-transitory computer readable medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to:
group feature data of a set of feature data based on causal relationships between the feature data; 
sample dataset points around a trace associated with the causal relationships between the feature data; and 
[[and]]generate one or more explanations of a machine learning model prediction based on the causal relationships determined between the feature data of the set of feature data.

16.	(Cancelled)


17.	(Original) The computer program product of claim 15, wherein the program instructions further cause the processor to:
determine the causal relationships between the feature data based on a defined process flow graph.

18.	(Original) A computer-implemented method, comprising:
	determining, by a device operatively coupled to a processor, one or more dependencies between features of a dataset based on a defined process flow graph;
grouping, by the device, the features of the dataset based on the one or more dependencies between the features of the dataset; 
	sampling, by the device, dataset points around respective traces associated with the one or more dependencies, resulting in sampled dataset points; 
	utilizing, by the device, a classifier to obtain labels of the sampled dataset points; 
sorting, by the device, the features of the dataset into an ordering based on a contribution level associated with one or more explanations of a machine learning model prediction; and
outputting, by the device, the one or more explanations based on the ordering.

19.	(Original) The computer-implemented method of claim 18, wherein the sampling the dataset points comprises sampling, by the device, the dataset points around the respective traces associated with the one or more dependencies and based on the defined process flow graph.

20.	(Currently Amended) The computer-implemented method of claim 18, wherein the one or more dependencies are causal relationships between the features of the dataset and [[a]] the defined process flow graph.

21.	(Original) The computer-implemented method of claim 18, wherein the features that comprise a first contribution level that satisfy a defined contribution level are determined to contribute more to the one or more explanations than other features that comprise second contribution levels that fail to satisfy the defined contribution level. 

22.	(Previously Presented) A device, comprising: 
a memory that stores computer executable components; and
	a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a reference component that determines one or more dependencies between features of a dataset based on a defined process flow graph;
an aggregation component that groups the features of the dataset based on the one or more dependencies between the features of the dataset; 
an analysis component that samples dataset points around respective traces associated with the one or more dependencies, resulting in sampled dataset points;
a classifier component that obtains labels of the sampled dataset points; 
a ranking component that sorts the features of the dataset into an ordering based on a contribution level associated with one or more explanations of a machine learning model prediction; and
an interpretation component that outputs the one or more explanations based on the ordering.

23.	(Original) The device of claim 22, wherein the analysis component samples the dataset points around the respective traces associated with the one or more dependencies and based on the defined process flow graph.

24.	(Currently Amended) The device of claim 22, wherein the one or more dependencies are causal relationships between the features of the dataset and [[a]] the defined process flow graph.

25.	(Original) The device of claim 22, wherein the features that comprise a first contribution level that satisfy a defined contribution level are determined to contribute more to the one or more explanations than other features that comprise second contribution levels that fail to satisfy the defined contribution level.

26.	(Currently Amended) The computer-implemented method of claim 10, wherein the grouping comprises grouping first feature data of the set of feature data based on a first causal relationship and second feature data of the set of feature data based on a second causal relationship.

27.	(Currently Amended) The computer-implemented method of claim 26, wherein [[the]] a feature data of the set of feature data can be associated with both the first feature data and the second feature data.

28.	(Currently Amended) The computer-implemented method of claim 26, wherein a feature data of the first feature data and a feature data of the second feature data is a same feature data.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Baseman et al. (US 10,365,640 B2), does not disclose, teach or suggest, wherein the computer executable components  comprise: an analysis component that samples dataset points around a trace associated with the causal relationships between the feature data, as recited in amended independent claim 1.
Claims 3-9 are allowable because they are dependent on allowable independent claim 1 above. 

The closest prior art of record, namely, Baseman et al. (US 10,365,640 B2), does not disclose, teach or suggest, sampling, by the system, dataset points around a trace associated with the causal relationships between the feature data, as claimed in amended independent claim 10.
Claims 12-14 and 26-28 are allowable because they are dependent on allowable independent claim 10 above. 

The closest prior art of record, namely, Baseman et al. (US 10,365,640 B2), does not disclose, teach or suggest, the program instructions are executable by a processor to cause the processor (see fig. 4, processor 402 and/or fig. 5, processor 12) to: sample dataset points around a trace associated with the causal relationships between the feature data, as recited in amended independent claim 15.
Claim 17 is allowable because claim 17 is dependent on allowable independent claim 15 above. 

Regarding claims 18-21 and 22-25, reasons for allowance is stated and disclosed in the non-final Office Action, in pages 18-23, dated 06/03/2022.   

Furthermore, claims 1, 3-10, 12-15 and 17-28 are found to be allowable for the reasons stated in applicant remarks, pages 9-10, dated 08/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/           Primary Examiner, Art Unit 2677